Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s amended claims filed December 9, 2021.
Response to Arguments
Applicant's arguments filed December 9, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the amended claims overcome prior art Hariton because Hariton fails to disclose linking parameters associated with “physical properties” of the real-world object and Hariton fails to disclose “safety-related parameters”.  Examiner disagrees and notes that both of these limitations are met by the dimensional links between a physical object that are imported into the virtual world.  The dimensions of a physical object are physical properties and safety-related parameters.  Physical properties is a broad phrase and encompasses the dimensions of an object, e.g. the size of an object is certainly a physical property of that object.  Safety-related parameters is also a broad phrase and encompasses the dimensions of an object, e.g. the dimensions of an object can be used to prevent collisions and are safety-related. Accordingly the newly amended claims are rejected as mapped below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 10,198,871 by Hariton.
Regarding claim 1, Hariton discloses a method of using one or more processors (fig. 1; 110; col. 6, ln. 65-col. 7, ln. 29 – se processor(s) 110) to provide an augmented reality interface for use by a first user and a second user (abstract; fig. 1; 103; col. 6, ln. 65-col. 7, ln. 4 – see interface 102), comprising: retrieving a first set of user data associated with the first user (col. 2, ln. 10-35 – see modified images of a user), wherein the first set of user data is associated with a third-party virtual environment (col. 2, ln. 23-35 – see the presentation of third party three-dimensional representations as modified user images; col. 23, ln. 4-23 – see third party game); rendering a first visual transformation of the first user (fig. 2; col. 11, ln. 17-60 – see visual transformation of the user), wherein the first visual transformation includes a first user appearance and a transformed visual environment of a first real-world environment within a first threshold distance of the first user (fig. 2; col. 11, ln. 17-60 – see visual transformation of the user; col. 7, ln. 52-col. 8, ln. 3 – see field of view); rendering an electronic interface through which the second user can interact with at least one of the first visual transformation of the first user and the transformed visual environment (col. 6, ln. 65-col. 7, ln. 16 – see interface); detecting a change in a virtual object associated with the first user and the third-party virtual environment (col. 28, ln. 54-col. 29, ln. 36 – see updating the object’s rendering based on object or user FOV movement); identifying a real-world object corresponding to the virtual object using a sensor (col. 25, ln. 4-38 – see linkage points on clothing based on visual sensors.), wherein the sensor is physically separated from the real-world object (col. 25, ln. 4-38 – see linkage points on clothing based on visual sensors on the user; 150); linking the real-world object and the virtual object according to linking parameters associated with physical properties of the real-world object (col. 25, ln. 4-col. 26, ln. 46 – see linking the object to the VR environment via linkage points, Examiner notes that the broadest reasonable interpretation of physical properties includes the physical dimensions of the environment object and the linking points meet that 
Regarding claim 2, Hariton discloses the method of claim 1, wherein the virtual object represents a visual appearance of a user avatar (see above citations for user avatar overlays).
Regarding claim 6, Hariton discloses the method of claim 1, further comprising: retrieving a second set of user data associated with the second user, wherein the second set of user data is associated with the third-party virtual environment; and rendering a second visual transformation of the second user, wherein the second visual transformation includes a second user appearance and the transformed visual environment of a second real-world environment within a second threshold distance of a second user, and wherein the first real-world environment and the second real-world environment overlap (col. 40, ln. 66-col. 41, ln. 26 – see the first and second users. See also col. 6, ln. 25-58- see the two users within the same environment; fig. 1; 102; col. 6, ln. 65-col. 7, ln. 4 – see interface 102 used by users to interact in the virtual reality environment; col. 6, ln. 25-59 – see the reciprocal nature of the environment).
Regarding claim 7, Hariton discloses the method of claim 1, wherein the step of rendering a first visual transformation of the first human user includes the first human user controlling at least a portion of an appearance of the first transformed human user to one or more third parties (fig. 5A-5A; col. 28, ln. 1-67 – see the rendering of groups of users by other users).
Regarding claim 8, Hariton discloses the method of claim 1, wherein the step of rendering a second visual transformation of the second human user includes the second human user controlling at least a portion of an appearance of the second transformed human user to one or more third parties (fig. 5A-5A; col. 28, ln. 1-67 – see the rendering of groups of users by other users). 
Regarding claim 9, Hariton discloses the method of claim 1, wherein the linking parameters associated with the real-world object comprise safety-related parameters based on the physical properties of the real-world object (col. 25, ln. 4-col. 26, ln. 46 – see linking the object to the VR environment via linkage points.  Examiner notes that the broadest reasonable interpretation of the phrase “safety-related parameters” includes the physical dimensions of the object.  The physical dimensions of an object will indicate if a user is or is not going to strike or collide with the object and as such is a “safety-related parameters”.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hariton and further in view of U.S. Patent 10,228,893 by Todasco.
Regarding claim 3, Hariton is silent regarding the virtual object representing a monetary value.  Todasco teaches that virtual objects can be tied to and represent money, see col. 3, ln. 44-col. 4, ln. 35 – see the creation of a virtual object with money attached to the object.  Because the references are from a similar art and concerned with a similar problem, in this case human interactions in augmented reality, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Hariton with virtual objects that transfer monetary value so as to allow for increased human interactions in technologies that are increasingly isolating as taught by Todaso at col. 1, ln. 12-32.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hariton and further in view of U.S. Patent 10,328,339 by May.
Regarding claim 4, While Hariton discloses generic gameplay that is possible in the disclosed system (col. 22, ln. 29-59), Hariton is silent regarding the virtual object representing an ability or power.   May teaches power ups granted to players by interacting with a virtual object, see “certain colored object”, see col. 13, ln. 24-col. 14, ln. 10.  Because the references are from a similar art and concerned with a similar problem, in this case augmented reality games, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Hariton with virtual objects that grant power ups so as to allow for improved game progression and user engagement as taught by May at col. 13, ln. 24-col. 14, ln. 10.
Regarding claim 5, While Hariton discloses generic gameplay that is possible in the disclosed system, Hariton is silent regarding the virtual object representing a resource level.  May teaches power ups that increase the level of a player’s items by interacting with a virtual object, see col. 13, ln. 24-col. 14, ln. 10; col. 14, ln. 35-68 – see the increasing size of the player’s implement 118’.  Because the references are from a similar art and concerned with a similar problem, in this case augmented reality games, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Hariton with virtual objects that grant power ups so as to allow for improved game progression and user engagement as taught by May at col. 13, ln. 24-col. 14, ln. 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/PETER J IANNUZZI/               Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715